May 10, 2016




                                  JUDGMENT

                  The Fourteenth Court of Appeals
  COLORADO COUNTY OIL COMPANY, INC., DAY & NIGHT, INC., AND
               SNP BUSINESS, INC., Appellants

NO. 14-14-00905-CV                           V.

                  STAR TEX DISTRIBUTORS, INC., Appellee
                    ________________________________

       This cause, an appeal from the judgment in favor of appellee, Star Tex
Distributors, Inc., signed October 17, 2014, was heard on the transcript of the
record. We have inspected the record and find no error in the judgment. We order
the judgment of the court below AFFIRMED.

       We order appellants, Colorado County Oil Company, Inc., Day & Night,
Inc., and SNP Business, Inc., jointly and severally, to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.